 

Exhibit 10.2

 

SECURITY AGREEMENT: SECURITIES ACCOUNT

 

This Agreement amends and restates in its entirety, and is given as a
replacement for, and not in satisfaction of or as a novation with respect to,
that certain Amended and Restated Security Agreement dated as of August 12, 2016
among Debtor, JDL Technologies, Incorporated, Suttle, Inc., Transition Networks,
Inc. and Bank (as amended to date, the “Original Security Agreement”). It is the
intent of the parties hereto that the security interests and liens granted in
any collateral under and pursuant to the Original Security Agreement shall
continue in full force and effect to the extent set forth herein.

 

1.       GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
COMMUNICATIONS SYSTEMS, INC., a Minnesota corporation ( “Debtor”), hereby grants
and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a security
interest in (a) Debtor’s account no. 1BC29761, maintained as a safekeeping
account at Wells Fargo Bank, N.A., and 1BC29761, maintained at Wells Fargo
Securities, LLC, through which assets from the safekeeping account are traded
(whether held in Debtor’s name or as a Bank collateral account for the benefit
of Debtor), any sub-account thereunder or consolidated therewith, all
replacements or substitutions therefor, including any account resulting from a
renumbering or other administrative re-identification thereof (such accounts
each and collectively being, the “Securities Account,” and the parties at which
any such account is maintained each and collectively being, the “Intermediary”),
(b) all financial assets credited to the Securities Account (including, without
limitation, any interests or shares in hedge funds and any pending subscription
or redemption amounts relating thereto (each, a “Hedge Fund”), (c) all security
entitlements with respect to the financial assets credited to the Securities
Account, and (d) any and all other investment property or assets maintained or
recorded in the Securities Account (with all the foregoing defined as
“Collateral”), together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (i) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (ii) all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing, and (iii) all stock rights, rights to subscribe, stock
splits, liquidating dividends, cash dividends, dividends paid in stock, new
securities or other property of any kind which Debtor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, including
without limitation, stock received by Debtor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called “Proceeds”), but excluding from such Collateral and Proceeds all common
trust funds of Bank governed by 12 CFR 9.18 now or hereafter maintained in the
Securities Account. Except as otherwise expressly permitted herein, in the event
Debtor receives any such Proceeds, Debtor will hold the same in trust on behalf
of and for the benefit of Bank and will immediately deliver all such Proceeds to
Bank in the exact form received, with the endorsement of Debtor if necessary
and/or appropriate undated stock powers duly executed in blank, to be held by
Bank as part of the Collateral, subject to all terms hereof. As used herein, the
terms “security entitlement,” “financial asset” and “investment property” shall
have the respective meanings set forth in the Uniform Commercial Code or the
Business and Commerce Code of the jurisdiction identified in Section 22 below.

 

2.       OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank,
specifically including, without limitation, any Obligations (as defined in the
Credit Agreement) and any other Reimbursement Obligations (as defined below) and
(b) all obligations of Debtor and rights of

 

[a201385003_v1.jpg]

 

 

 

 

Bank under this Agreement. For the avoidance of doubt, and notwithstanding
anything herein or in any other agreement between Debtor and Bank to the
contrary, the statement herein that Reimbursement Obligations are specifically
included in the Indebtedness secured hereby, shall be sufficient to satisfy a
requirement in any agreement executed by Debtor and delivered to Bank in
connection with any Credit Agreement stating that for such letter of credit or
acceptance or similar product obligations to be secured, they must be
specifically described.

 

As used in this Agreement:

 

(A)  The word “Indebtedness” is used in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of Debtor, or
any of them, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Debtor may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.

 

(B)  “Reimbursement Obligations” means, any Indebtedness arising directly or
indirectly from any of the following described in a Credit Agreement: letters of
credit, bankers’ acceptances, open account acceptances, trade acceptances, or
similar products, including, for the avoidance of doubt, any such obligations
arising under any related letter of credit agreement, acceptance agreement, open
account processing agreement, or similar document.

 

(C)  “Credit Agreement” means that certain Credit Agreement of even date
herewith between Debtor and Bank, as amended, restated, supplemented or
otherwise modified from time to time.

 

3.       EXCLUSIONS FROM COLLATERAL. Bank may, in its sole discretion and at any
time upon written notice to Debtor, release Bank’s security interest in any WF
Securities in the Collateral or Proceeds and exclude WF Securities from the
determination of any value requirements to which the Collateral is subject
hereunder. Such release, if any, shall not relieve Debtor from the obligation to
satisfy any value requirements herein. As used herein, “WF Securities” means
stock, securities, or obligations of Wells Fargo & Company or any affiliate
thereof (as the term affiliate is defined in Section 23A of the Federal Reserve
Act (12 USC § 371(c), as amended from time to time).

 

4.       COLLATERAL VALUE PROVISIONS.

 

(a)      Collateral Value Requirements. The Margin Value of the Collateral shall
at all times exceed the outstanding Indebtedness of Debtor to Bank arising under
or in connection with the line of credit granted by Bank to Debtor and evidenced
by the Revolving Line of Credit Note of even date herewith, in the stated
principal amount of $5,000,000, executed by Debtor in favor of Bank, including
any subfeature under the line of credit (including any amount reserved under the
line of credit in connection with the subfeature), and all extensions, renewals
or modifications thereof and restatements or substitutions therefor, including
any modifications that increase the amount thereof. Whenever applicable, the
credit limits of Regulation U of the Federal Reserve Board (12 U.S.C. § 221 et
seq.) shall also be satisfied as prescribed therein. Such of the Collateral is
as necessary to satisfy any other value requirement imposed by Bank shall not be
eligible to satisfy value requirements herein. See Section 6 below for the
definition of “Margin Value” and related definitions.

 

-2-

 

 

(b)       Maintenance of Value. In the event the Margin Value of the Collateral,
for any reason and at any time, is less than the required amount, Debtor shall,
within three (3) business days, take all remedial action necessary to restore
the Margin Value of the Collateral to the required amount. Remedial action may
include the following in any combination or amount: (i) delivery of additional
Collateral acceptable to Bank; (ii) replacement of assets providing little or no
support to value requirements with assets providing greater support; and/or
(iii) payoff of the Indebtedness (or if applicable, reduction thereof).

 

(c)       Breach of Value Requirements. Bank is not obligated to permit an
advance when value requirements are not met or if permitted would not be met.
Failure to timely meet value requirements is an Event of Default and allows
Bank, in its sole discretion, to accelerate the Indebtedness secured hereby and
exercise its rights and remedies hereunder.

 

(d)       Excess Collateral. Subject to terms of the Credit Agreement and the
other Loan Documents (as defined therein), unless an Event of Default occurs,
Collateral in excess of the value requirements is available for withdrawal at
Debtor’s request to Bank, free and clear of Bank’s security interest therein.
Bank shall be afforded such reasonable time, information and cooperation as may
be necessary to accommodate Debtor requests for withdrawal of excess Collateral.
Under no circumstances shall any Intermediary be authorized to release
Collateral, or allow withdrawals of excess Collateral, without the express
written consent of Bank.

 

(e)       Rule 144/145 Collateral. Debtor shall not sell or otherwise transfer
shares of securities of the issuer of any Collateral that may be subject to the
provisions of SEC Rule 144 or 145 without Bank’s prior written consent, which
consent shall be given in Bank’s sole discretion.

 

(f)       Hedge Fund Collateral. As to any Collateral that may be a Hedge Fund
credited, maintained or recorded in the Securities Account, Debtor acknowledges
and agrees that such Hedge Fund is Collateral subject to the terms of this
Agreement whether or not the Hedge Fund issuer’s books and records reflect same
and whether or not Bank has agreed the Hedge Fund may contribute to value
requirements herein.

 

5.       TRADING PERMITTED. So long as no Event of Default exists, and provided
all value requirements would continue to be met, Debtor, or any party authorized
by Debtor to act with respect to the Securities Account, may (a) receive
payments of interest and/or cash dividends earned on Collateral in the
Securities Account, and (b) trade Collateral in the Securities Account. Without
Bank’s prior written consent, except as permitted by the preceding sentence or
paragraph 4(d), neither Debtor nor any party other than Bank may withdraw or
receive any distribution of any Collateral from the Securities Account.

 

6.       DEFINITIONS RELATED TO MARGIN VALUE. As used herein:

 

“Brokered Certificates of Deposit” means an FDIC-insured certificate of deposit
of any financial institution other than Bank obtained from or through the
mediation or assistance of Wells Fargo Clearing Services, LLC, trading as Wells
Fargo Advisors, Wells Fargo Securities, LLC, or the Investment & Financial
Services Group of Bank and held in the Securities Account.

 

“Commercial Paper” means fixed rate debt instruments of domestic corporations
rated A2 or higher by Standard & Poor’s and Prime 2 or higher by Moody’s.

 

-3-

 

 

“Corporate Bonds” means bonds of domestic corporations which are not convertible
to equity and which are rated BBB- or higher by Standard & Poor’s and Baa3 or
higher by Moody’s. “Short Term” Corporate Bonds are those with 5 years or less
remaining until date of maturity; all others are “Longer Term”. “Convertible
Corporate Bonds” are Corporate Bonds convertible to equity securities of the
issuer and which are rated A or higher by Standard & Poor’s.

 

“Equities” means: (1) common stock of domestic corporations and, except in the
case of Small and Micro Cap Equities, American depository receipts (“ADR’s”),
which, as to all of the foregoing, have a value greater than or equal to $10.00
per share, trade on a National Securities Exchange, and have done so for at
least one year after initial settlement of the public offering of such
securities; and (2) preferred stock of domestic corporations (or their
affiliated trusts and entities) so long as the common stock of such issuers
qualify as “Equities” (and despite that such preferred stock would not otherwise
qualify as “Equities” due to market capitalization or initial public offering
date). Equity securities of value less than $10.00 per share, newly issued,
trading on OTC, Pink Sheets or regional exchanges only, unregistered, unlisted
or de-listed, or not publicly traded entities, and put or call options, rights
or warrants, managed futures, auction rate preferred stock, and exchange funds,
hedge funds, and other private equity or investment groups are not included in
this definition. Otherwise qualifying restricted and control securities are
included within the meaning of “Equities”, but only to the extent such
securities can be converted to cash by Bank in three days or less in accordance
with SEC Rules 144 or 145 should an Event of Default occur. “Large Cap” Equities
are those of an issuer having a market capitalization greater than $10 billion;
“Mid Cap” are those with a market capitalization greater than $2 billion but no
more than $10 billion; “Small Cap” are those with a market capitalization
greater than $1 billion but no more than $2 billion; and “Micro Cap” are those
with a market capitalization greater than $250 million but no more than $1
billion.

 

“Exchange Traded Fund” means a security of an investment company formed under
the Investment Company Act of 1940 which trades on a National Securities
Exchange, whose investments track an index, commodity or basket of assets,
having greater than $100,000,000.00 in total assets under management and a
minimum fair market value greater than or equal to $4.00 per share except in the
case of Money Market ETF’s which shall have a minimum fair market value greater
than or equal to $1.00, and except that leveraged ETF’s and inverse or “bear
market” ETF’s are not included in the term in this context. ETF investment
objective distinctions, as well as the factors that will exclude them from
eligibility in this context, shall be identical to that applied in the case of
Mutual Funds.

 

“Fair Market Value” or “FMV” means, as to any Collateral that is uncertificated,
the per share or per unit closing sale price quoted or reported at the close of
the immediately preceding business day in the Securities Account, and, as to any
Collateral that is certificated, the per share or per unit closing sale price
quoted or reported at the close of the immediately preceding business day were
such share or unit held in uncertificated form in a securities account at Wells
Fargo Clearing Services, LLC, trading as Wells Fargo Advisors (or in either case
if not available, such other customary publication of securities closing sale
prices as Bank may reasonably elect to reference) multiplied by the number of
shares or units of like Collateral. The aggregate Fair Market Value of the
Collateral is the total of all such Fair Market Values so determined plus the
amount of cash Collateral. If Fair Market Value cannot be determined by the
foregoing procedure, then Fair Market Value shall be determined by the Bank, in
its sole discretion, by reference to the notional amount of such assets or to
public information and procedures that may otherwise then be available. All cash
and other value references are to currency denominated in dollars of the United
States of America.

 

-4-

 

 

“Margin Value” means the Fair Market Value of the Collateral multiplied by the
applicable percentage in the following table for each type of eligible
Collateral held in the Securities Account at the time of computation, with the
eligibility and classification of any particular Collateral determined by Bank
in its sole discretion; provided however, that (i) Bank may exclude from this
computation all Collateral from an issuer if Bank, in its sole discretion,
determines such issuer to be ineligible, and (ii) subject to all other
provisions regarding the eligibility of Collateral to satisfy value
requirements, Collateral subject to assignment, pledge or similar consent
requirements of third parties is not eligible to satisfy value requirements
until such consents satisfactory to Bank have been executed and delivered to
Bank:

 

Collateral Type  Percentage of Fair Market Value Cash and cash equivalents   95%
Brokered Certificates of Deposit   85% Commercial Paper   80% US Government
Obligations - Short Term   90% US Government Obligations - Longer Term   80%
Corporate & Municipal Bonds – Short Term   80% Corporate & Municipal Bonds –
Longer Term   70% Corporate Bonds – Convertible   50%* Equities – Common – ADR’s
& Large Cap   75%* Equities – Common – ADR’s & Mid Cap   65%* Equities – Common
- Small & Micro Cap   55%* Equities – Preferred – Large, Mid, Small & Micro Cap 
 70%* Mutual Funds - Money Market   95% Mutual Funds/ETF’s – Bond – US
Government (Short Term)   90%* Mutual Funds/ETF’s – Bond – US Government
(General and Longer Term)   80%* Mutual Funds/ETF’s – Bond – Corporate &
Municipal (Short Term)   80%* Mutual Funds/ETF’s – Bond – Corporate & Municipal
(Longer Term)   70%* Mutual Funds/ETF’s – Bond – High Yield   60%* Mutual
Funds/ETF’s – Bond – Global & International   55%* Mutual Funds/ETF’s – Equity –
Large Cap, S&P Index, Equity Income, Balanced   75%* Mutual Funds/ETF’s – Equity
– Multi & Mid Cap   65%* Mutual Funds/ETF’s – Equity – Small Cap, Specialty,
Sector, Global & International   55%* Master Limited Partnerships   55%* Real
Estate Investment Trusts   55%* Unit Investment Trusts   55%* Wells Fargo Market
Linked Certificates of Deposit   70% *ϯ Wells Fargo Market Linked Notes   70% *ϯ
All Other Types of Collateral   0%

 

* If Regulation U of the Federal Reserve Board applies, then the lower of the
percentage stated or 50% shall be the percentage applied for these assets.

 

Ϯ In the case of these assets types, the stated percentage is applied to Fair
Market Value and the resulting amount may not exceed the notional amount.

 

“Master Limited Partnerships” means limited partner equity interests in limited
partnerships with a market capitalization greater than $250 million and which
trade on a National Securities Exchange, and have done so for at least one year
after initial settlement of the public offering of such securities, if the unit
value (or per share price) therein is greater than

 

-5-

 

 

or equal to $10.00. Limited partner interests of value less than $10.00 per
unit, newly issued, trading on OTC, Pink Sheets or regional exchanges only,
unregistered, unlisted or de-listed, or not publicly traded, and general partner
interests of any kind are not included in this definition.

 

“Municipal Bonds” means bonds of state, city, county, municipality and other
public entities rated BBB- or higher by Standard & Poor’s and Baa3 or higher by
Moody’s. “Short Term” Municipal Bonds are those with 5 years or less remaining
until date of maturity; all others are “Longer Term”.

 

“Mutual Funds” means investment companies regulated under the Investment Company
Act of 1940, except those regulated under Sections 4 and 26, that invest
primarily in money markets securities (“Money Market”), short or longer term US
government taxable or tax exempt bonds (“US Government”), short or longer term
taxable corporate bonds (“Corporate”), short or longer term, insured and single
state municipal bonds (“Municipal”), bonds that seek higher returns to compense
increased risk of investing in lower rated issuers (“High Yield”), equities of
US issuers in particular market capitalization segments (Large Cap, Mid Cap,
“Multi Cap” and Small Cap), bonds and/or equities of non-US issuers
(“International”) or worldwide including the US issuers (“Global”), or invest by
designs to track the performance of the S&P 500 index (“S&P Index”), to provide
both current income and growth potential (“Equity Income”), for balanced or
allocated portfolios of securities (“Balanced”), for particular sectors of the
economy (“Sector”) or for particular specialized traits associated with their
investments made (“Specialty”), and which have greater than $100,000,000.00 in
total assets under management and a minimum fair market value greater than or
equal to $4.00 per share except in the case of Money Market Mutual Funds which
shall have a minimum fair market value greater than or equal to $1.00. Leveraged
mutual funds and inverse or “bear market” mutual funds, non-networked funds,
funds organized under the laws of, and/or operated from within, countries other
than the United States of America, and face-amount certificate and management
companies are not included in this definition.

 

“National Securities Exchange” means securities exchanges registered with the
Securities Exchange Commission as national securities exchanges in accordance
with Section 6 (a) of the Securities Exchange Act of 1934.

 

“Real Estate Investment Trusts” means real estate investment trust equity
interests with a market capitalization greater than $250 million and which trade
on a National Securities Exchange, and have done so for at least one year after
initial settlement of the public offering of such securities, if the unit value
(or per share price) therein is greater than or equal to $10.00. Real estate
investment trust interests of value less than $10.00 per unit, newly issued,
trading on OTC, Pink Sheets or regional exchanges only, unregistered, unlisted
or de-listed, or not publicly traded, and general partner interests of any kind
are not included in this definition. “Large Cap” REITs are those of an issuer
having a market capitalization greater than $10 billion; “Mid Cap” are those
with a market capitalization greater than $2 billion but no more than $10
billion; “Small Cap” are those with a market capitalization greater than $1
billion but no more than $2 billion; and “Micro Cap” are those with a market
capitalization greater than $250 million but no more than $1 billion.

 

“Unit Investment Trusts” means investment companies regulated primarily under
Sections 4 and 26 of the Investment Company Act of 1940 that are invested
primarily in municipal securities or securities of domestic corporations and
which have greater than $100,000,000.00 in total assets under management and a
fair market value greater than or equal to $4.00 per share. Leveraged and
inverse or “bear market” funds, non-networked funds,

 

-6-

 

 

funds invested primarily in private equity, private placements, limited
partnership interests, or venture capital enterprise, funds organized under the
laws of, and/or operated from within, countries other than the United States of
America, and face-amount certificate and management companies are not included
in this definition.

 

“US Government Obligations” means US Treasury Bills, US Treasury Bonds and
Notes, US Government Zero Coupon Bonds, Government National Mortgage Association
fixed income securities and U.S. Government sponsored enterprise (Federal Home
Loan Banks, Federal National Mortgage Association, Federal Home Loan Mortgage
Corporation, Government National Mortgage Association, Federal Farm Credit
Banks, and Federal Agricultural Mortgage Corporation) fixed income securities.
“Short Term” US Government Obligations are those with 5 years or less remaining
until date of maturity; all others are “Longer Term”.

 

“Wells Fargo Market Linked Certificates of Deposit” means a FDIC insured and
CUSIP numbered certificates of deposit issued by Bank, which provide at maturity
the return of the entire original deposit amount and an interest payment based
on performance of a specified market measure during the term thereof, which may
be liquidated at any time without penalty or fee, which are not subject to any
lock up periods, and which have no more than 96 months remaining until maturity.

 

“Wells Fargo Market Linked Notes” means CUSIP numbered notes issued by Wells
Fargo & Company which provide at maturity the return of the entire original
principal amount and an interest payment based on performance of a specified
market measure during the term thereof, which may be liquidated at any time
without penalty or fee, which are not subject to any lock up periods, and which
have no more than 96 months remaining until maturity.

 

7.       TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank secured hereby, including without limitation, the
payment of all Indebtedness of Debtor to Bank secured hereby, and the
termination of all commitments of Bank to extend credit to Debtor that would
constitute Indebtedness secured hereby, existing at the time Bank receives
written notice from Debtor of the termination of this Agreement.

 

8.       OBLIGATIONS OF BANK. Bank has no obligation to make any loans
hereunder. Any money received by Bank in respect of the Collateral may be
deposited, at Bank’s option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder. Bank shall not be required to apply such money to the
Indebtedness or other obligations secured hereby or to remit such money to
Debtor or to any other party until the full payment of all Indebtedness of
Debtor to Bank, and the termination of all commitments of Bank to extend credit
to Debtor. Bank shall have no duty to take any steps necessary to preserve the
rights of Debtor against prior parties, or to initiate any action to protect
against the possibility of a decline in the market value of the Collateral or
Proceeds. Bank shall not be obligated to take any action with respect to the
Collateral or Proceeds requested by Debtor unless such request is made in
writing and Bank determines, in its sole discretion, that the requested action
would not unreasonably jeopardize the value of the Collateral and Proceeds as
security for the Indebtedness.

 

9.       REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank
that: (a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner of
the Collateral and Proceeds; (c) Debtor has the exclusive right to grant a
security interest in the Collateral and Proceeds; (d) all Collateral

 

-7-

 

 

and Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
as expressly permitted under Section 5.9 of the Credit Agreement; (e) all
statements contained herein and, where applicable, in the Collateral, are true
and complete in all material respects; (f) no financing statement or control
agreement covering any of the Collateral or Proceeds, and naming any secured
party other than Bank, exists or is on file in any public office or remains in
effect; (g) no person or entity, other than Debtor, Bank and Intermediary, has
any interest in or control over the Collateral; and (h) specifically with
respect to Collateral and Proceeds consisting of investment securities,
instruments, chattel paper, documents, contracts, insurance policies or any like
property, (i) all persons appearing to be obligated thereon have authority and
capacity to contract and are bound as they appear to be, and (ii) the same
comply with applicable laws concerning form, content and manner of preparation
and execution.

 

10.       COVENANTS OF DEBTOR.

 

(a)       Debtor agrees in general: (i) to pay Indebtedness secured hereby when
due; (ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (iii) to permit Bank
to exercise its powers; (iv) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (v) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (vi) not to
change the places where Debtor keeps any Collateral or Debtor’s records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; (vii) not to sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Debtor’s assets except in the ordinary course of its business or except as
expressly permitted under the Credit Agreement, nor accomplish any of the above
by virtue of a division or similar transaction; and (viii) to cooperate with
Bank in perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

 

(b)       Debtor agrees with regard to the Collateral and Proceeds, unless Bank
agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank’s security interest in
Collateral and Proceeds; (ii) not to permit any security interest in or lien on
the Collateral or Proceeds, except in favor of Bank and except liens in favor of
Intermediary to the extent expressly permitted under the Credit Agreement; (iii)
not to hypothecate (including, by illustration, by merger, conversion or
division), or permit the transfer by operation of law of any of the Collateral
or Proceeds or any interest therein; (iv) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Bank to inspect the same and make copies
thereof at any reasonable time; (v) if requested by Bank, to receive and use
reasonable diligence to collect Proceeds, in trust and as the property of Bank,
and to immediately endorse as appropriate and deliver such Proceeds to Bank
daily in the exact form in which they are received together with a collection
report in form satisfactory to Bank; (vi) in the event Bank elects to receive
payments of Proceeds hereunder, to pay all expenses incurred by Bank in
connection therewith, including expenses of accounting, correspondence,
collection efforts, filing, recording, record keeping and expenses incidental
thereto; (vii) to provide any service and do any other acts which may be
necessary to keep all Collateral and Proceeds free and clear of all defenses,
rights of offset and counterclaims; and (viii) if the Collateral or Proceeds
consists of securities and so long as no Event of Default exists, to vote said
securities and to give consents, waivers and ratifications with respect thereto,
provided that no vote shall be cast or consent,

 

-8-

 

 

waiver or ratification given or action taken which would impair Bank’s interests
in the Collateral and Proceeds or be inconsistent with or violate any provisions
of this Agreement. Debtor further agrees that any party now or at any time
hereafter authorized by Debtor to advise or otherwise act with respect to the
Securities Account shall be subject to all terms and conditions contained herein
and in any control, custodial or other similar agreement at any time in effect
among Bank, Debtor and Intermediary relating to the Collateral.

 

11.       POWERS OF BANK. Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or any of them, whether or not Debtor
is in default: (a) to perform any obligation of Debtor hereunder in Debtor’s
name or otherwise; (b) to notify any person obligated on any security,
instrument or other document subject to this Agreement of Bank’s rights
hereunder; (c) to collect by legal proceedings or otherwise all dividends,
interest, principal or other sums now or hereafter payable upon or on account of
the Collateral or Proceeds; (d) to enter into any extension, modification,
reorganization, deposit, merger or consolidation agreement, or any other
agreement relating to or affecting the Collateral or Proceeds, and in connection
therewith to deposit or surrender control of the Collateral and Proceeds, to
accept other property in exchange for the Collateral and Proceeds, and to do and
perform such acts and things as Bank may deem proper, with any money or property
received in exchange for the Collateral or Proceeds, at Bank’s option, to be
applied to the Indebtedness or held by Bank under this Agreement; (e) to make
any compromise or settlement Bank deems desirable or proper in respect of the
Collateral and Proceeds; (f) to insure, process and preserve the Collateral and
Proceeds; (g) to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; and (h) to do all acts and things and execute all documents in
the name of Debtor or otherwise, deemed by Bank as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder. To effect the purposes of this Agreement or otherwise upon
instructions of Debtor, or any of them, Bank may cause any Collateral and/or
Proceeds to be transferred to Bank’s name or the name of Bank’s nominee. If an
Event of Default has occurred and is continuing, any or all Collateral and/or
Proceeds consisting of securities may be registered, without notice, in the name
of Bank or its nominee, and thereafter Bank or its nominee may exercise, without
notice, all voting and corporate rights at any meeting of the shareholders of
the issuer thereof, any and all rights of conversion, exchange or subscription,
or any other rights, privileges or options pertaining to such Collateral and/or
Proceeds, all as if it were the absolute owner thereof. The foregoing shall
include, without limitation, the right of Bank or its nominee to exchange, at
its discretion, any and all Collateral and/or Proceeds upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by the issuer thereof or Bank of any right,
privilege or option pertaining to any shares of the Collateral and/or Proceeds,
and in connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Bank may
determine. All of the foregoing rights, privileges or options may be exercised
without liability on the part of Bank or its nominee except to account for
property actually received by Bank. Bank shall have no duty to exercise any of
the foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so doing.

 

12.       PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Bank

 

-9-

 

 

at its option may pay any of them and shall be the sole judge of the legality or
validity thereof and the amount necessary to discharge the same. Any such
payments made by Bank shall be obligations of Debtor to Bank, due and payable
immediately upon demand, and at Bank’s option and subject to any restrictions
under applicable law pertaining to usury, together with interest at a rate
determined in accordance with the provisions of this Agreement, and shall be
secured by the Collateral and Proceeds, subject to all terms and conditions of
this Agreement.

 

13.       EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement: (a) any Event of Default
under and as defined in the Credit Agreement, (b) any other default in the
payment or performance of any obligation, or any defined event of default, under
(i) any contract or instrument evidencing any Indebtedness secured hereby, (ii)
any other agreement between Debtor and Bank, including without limitation any
loan agreement, relating to or executed in connection with any Indebtedness
secured hereby, or (iii) any control, custodial or other similar agreement in
effect among Bank, Debtor and Intermediary relating to the Collateral; (c) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (d) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (e) any
impairment of the rights of Bank in any Collateral or Proceeds, or any
attachment or like levy on any Collateral or Proceeds; and (f) Bank, in good
faith, believes any or all of the Collateral and/or Proceeds to be in danger of
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy.

 

14.       REMEDIES. Upon the occurrence of any Event of Default, Bank shall have
the right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the Uniform Commercial Code or the
Business and Commerce Code of the jurisdiction identified in Section 22 below or
otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. In addition to any other remedies set forth in this Agreement,
Debtor authorizes Bank to engage in “electronic self-help” as defined in and in
accordance with applicable law. All rights, powers, privileges and remedies of
Bank shall be cumulative. No delay, failure or discontinuance of Bank in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions. While an Event of Default exists: (a) Debtor will not dispose of
any Collateral or Proceeds except on terms approved by Bank; (b) Bank may
appropriate the Collateral and apply all Proceeds toward repayment of the
Indebtedness secured hereby in such order of application as Bank may from time
to time elect; (c) Bank may, at any time, liquidate any time deposits pledged to
Bank hereunder and apply the proceeds thereof to payment of the Indebtedness
secured, whether or not said time deposits have matured and notwithstanding the
fact that such liquidation may give rise to penalties for early withdrawal of
funds, (d) Bank may

 

-10-

 

 

take any action with respect to the Collateral contemplated by any control,
custodial or other similar agreement then in effect among Bank, Debtor and
Intermediary; and (e) at Bank’s request, Debtor will assemble and deliver all
books and records pertaining to the Collateral or Proceeds to Bank at a
reasonably convenient place designated by Bank. For any Collateral or Proceeds
consisting of securities, Bank shall have no obligation to delay a disposition
of any portion thereof for the period of time necessary to permit the issuer
thereof to register such securities for public sale under any applicable state
or Federal law, even if the issuer thereof would agree to do so. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition.

 

15.       DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness secured hereby in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness secured hereby, Bank may transfer all or any part of
the Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

 

16.       STATUTE OF LIMITATIONS. Until all Indebtedness secured hereby shall
have been paid in full and all commitments by Bank to extend credit to Debtor
have been terminated, the power of sale or other disposition and all other
rights, powers, privileges and remedies granted to Bank hereunder shall, to the
extent permitted by law, continue to exist and may be exercised by Bank at any
time and from time to time irrespective of the fact that the Indebtedness
secured hereby or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereby.

 

17.       MISCELLANEOUS. When there is more than one Debtor named herein: (a)
the word “Debtor” shall mean all or any one or more of them as the context
requires; (b) the obligations of each Debtor hereunder are joint and several;
and (c) until all Indebtedness shall have been paid in full, no Debtor shall
have any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notices of any
kind, including without limitation, any notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor, notice of intention to
accelerate or notice of acceleration hereunder or in connection with any
Collateral or Proceeds. Debtor further waives any right to direct the
application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

 

18.       NOTICES. All notices, requests and demands required under this
Agreement must be in writing, and given to such addresses and in a manner set
forth in the Credit Agreement.

 

-11-

 

 

19. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including, to the extent permitted by applicable law, reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of
Bank’s in-house counsel to the extent permissible), expended or incurred by Bank
in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization, enforcement and exercise of
any right, power, privilege or remedy conferred by this Agreement, whether or
not suit is brought or foreclosure is commenced, and where suit is brought,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. Notwithstanding
anything in this Agreement to the contrary, reasonable attorneys’ fees shall not
exceed the amount permitted by law. Whenever in this Agreement Debtor is
obligated to pay for the attorneys’ fees of Bank, or the phrase “reasonable
attorneys’ fees” or a similar phrase is used, it shall be Debtor’s obligation to
pay the attorneys’ fees actually incurred or allocated, at standard hourly
rates, without regard to any statutory interpretation, which shall not apply,
Debtor hereby waiving the application of any such statute. Subject to any
restrictions under applicable law pertaining to usury, all of the foregoing
shall be paid by Debtor with interest from the date of demand until paid in full
at a rate per annum equal to the greater of ten percent (10%) or Bank’s Prime
Rate in effect from time to time.

 

20.       SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

 

21.       SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall
be held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

22.       GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, but giving effect to federal
laws applicable to national banks.

 

Debtor warrants that Debtor is an organization registered under the laws of the
State of Minnesota.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 10900 Red Circle Drive,
Minnetonka, MN 55343.

 

Signature page follows

 

-12-

 

 



IN WITNESS WHEREOF, this agreement has been duly executed by Debtor, intending
to be legally bound hereby, as of August 28, 2020.

 

  COMMUNICATIONS SYSTEMS, INC.         By: [a201385004_v1.jpg]   Name: Mark D.
Fandrich   Title: Chief Financial Officer

 

Signature Page to Security Agreement: Securities Account

 

 

 